Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-204
                     Lower Tribunal No. 12-16565 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

   Millennium Radiology, LLC, a/a/o Lazaro A. Dominguez,
                                  Appellee.

      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft Lauderdale), for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     We reverse and remand consistent with our recent decision in United

Automobile Insurance Company v. Millennium Radiology, LLC, 47 Fla. L.
Weekly D175, D177 (Fla. 3d DCA Jan. 12, 2022) (“Millennium's ‘identity’ is

not the same in each of these cases against United Auto; Millennium draws

its identity from its assignor from case to case. The identity element of

collateral estoppel, therefore, is not satisfied.”).




                                         2